                Case 8:18-cv-03889-PX Document 1 Filed 12/17/18 Page 1 of 17




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND
                                   GREENBELT DIVISION


 BARI VAPNEK
 5535 North Military Trail
 Boca Raton, Florida 33496,
                                                     CASE NO.: 1:18-cv-03889
 On behalf of herself and all others similarly
 situated,                                           CLASS ACTION

 v.                                                  JURY TRIAL DEMANDED

 MARRIOTT INTERNATIONAL INC. (a
 Montgomery County, Maryland Resident)
 10400 Fernwood Road
 Bethesda, Maryland 20817




           Plaintiff Bari Vapnek brings this Class Action Complaint against Marriott International,

Inc. (“Marriott” or “Defendant”) on behalf of herself and all others similarly situated, and alleges,

upon personal knowledge as to her own actions and her counsel’s investigations, and upon

information and belief as to all other matters, as follows:

                              SUMMARY OF THE ALLEGATIONS
           1.      Marriott is a leading global lodging company with more than 6,700 properties

across 130 countries and territories, reporting revenues of more than $22 billion in the fiscal year

2017.              See    About      Marriott     International    –     Find      Your      World,

https://www.marriott.com/marriott/aboutmarriott.mi (last visited Dec. 17, 2018).

           2.      Marriott also operates and franchises hotels and licenses vacation ownership

resorts.

           3.      In 2016, Marriott acquired Starwood Hotels & Resorts (“SPG’), creating the

world’s largest hotel company. Starwood hotel brands include W Hotels, St. Regis, Sheraton


759031v4
                Case 8:18-cv-03889-PX Document 1 Filed 12/17/18 Page 2 of 17



Hotels & Resorts, Westin Hotels & Resorts, Element Hotels, Aloft Hotels, The Luxury Collection,

Tribute Portfolio, Le Méridien Hotels & Resorts, Four Points by Sheraton, and Design Hotels.

           4.      To book reservations for an SPG property, customers are required to provide

Marriott with “Personally Identifiable Information” or “PII,” which can include a combination of:

guest names, addresses (both postal and email), credit card information and/or debit card and/or

payment information, date and place of birth, nationality, passport, visa, or other government-

issued identification data, travel itinerary, social media account information. PII can be used on its

own or with other information to identify, contact, or locate a single person, or to identify an

individual in context.

           5.      On November 30, 2018, Marriott announced that a breach of the company’s

Starwood computer network resulted in hackers obtaining access to over 500 million accounts,

and all of the information accessible in and through those accounts (the “Data Breach”).

           6.      Plaintiff brings this class action against Marriott for its failure to secure its

customers’ PII.

                                               PARTIES
           7.      Plaintiff Bari Vapnek is a resident and citizen of Florida. Plaintiff has stayed at

SPG properties numerous times since 2014 and provided Marriott with PII during the time that

hackers had access to the SPG reservation information. After the Data Breach was announced by

Marriott, Plaintiff received an email notification informing her that her information was included

in the SPG database and that she is therefore affected by the Data Breach.

           8.      Defendant Marriott maintains its headquarters in Bethesda, Maryland. Marriott

conducts its business throughout Maryland, the nation, and internationally.

                                    JURISDICTION AND VENUE
           9.      This Court has subject matter jurisdiction over the state law claims pursuant to the

Class Action Fairness Act of 2005, 28 U.S.C. § 1332 (d), because the amount in controversy

exceeds $5,000,000 exclusive of interests and costs, there are more than 100 class members, and



759031v4                                            2
             Case 8:18-cv-03889-PX Document 1 Filed 12/17/18 Page 3 of 17



at least one class member is a citizens of a state different from that of Defendant. The Court also

has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

           10.    Venue for this action properly lies in this District pursuant to 28 U.S.C. § 1391 as

Defendant is a corporation that does business in and is subject to personal jurisdiction in this

District. Defendant’s headquarters are located within this District. A substantial part of the acts

or omissions at issue in this action occurred in this District. Marriott expects Maryland law to apply

to disputes with customers and to be sued in Maryland: its Terms of Use, which Marriott says

applies to customers using Marriott sites, including SPG websites, shall be construed and enforced

under the laws of the State of Maryland. 1 In addition, Marriott’s Terms of Use state that consumers
agree and submit to the jurisdiction of the State and Federal Courts situated in the State of

Maryland.

                                            FACTUAL BACKGROUND

                        A. Marriott Collected And Stored Detailed and Massive Amounts Of PII
           11.    According to Marriott’s Global Privacy Statement, Marriott collects data “through

websites operated by us from which you are accessing this Privacy statement,” “through the

software applications made available by use for use on or through computers and mobile devices,”

“through our social media pages that we control from which you are accessing this Privacy

statement,” “through HTML-formatted email messages that we send you that link to this Privacy

Statement and through your communications with us,” and “when you visit or stay as a guest at

one         of      our      properties,      or       through      other      offline   interactions.”

https://www.marriott.com/about/privacy.mi

           12.    The PII Marriott collects include:

                  (a)      Name

                  (b)      Gender

                  (c)      Postal address


1
    See https://www.marriott.com/about/terms-of-use.mi (last visited Dec. 17, 2018).

759031v4                                             3
             Case 8:18-cv-03889-PX Document 1 Filed 12/17/18 Page 4 of 17



                 (d)      Telephone Number

                 (e)      Email address

                 (f)      Credit Card and debit card number or other payment data

                 (g)      Financial information in limited circumstances

                 (h)      Language preference

                 (i)      Date and place of birth

                 (j)      Nationality, passport, visa, or other government-issued identification data

                 (k)      Important dates, such as birthdays, anniversaries and special occasions

                 (l)      Membership or loyalty program data

                 (m)      Employer details

                 (n)      Travel itinerary, tour group or activity data

                 (o)      Prior guest stays or interactions, goods and services purchased, special

service and amenity requests

                 (p)      Geolocation information

                 (q)      Social media account ID, profile photo and other data publicly available, or

data made available by linking your social media and loyalty accounts. 2

                       B. Marriott Commits To Implement Reasonable and Effective PII
                          Security Practices
           13.   Marriott maintains that it seeks “to use reasonable organizational, technical and

administrative measures to protect personal data.” Id.

           14.   Customers place value in data privacy and security, and they consider it when

making decisions regarding their online behavior. Plaintiff would not have provided the same types

and amounts of PII to Marriott had she known that Marriott does not take reasonable and necessary

precautions to secure the information.


2
 Marriott Group Global Privacy Statement, https://www.marriott.com/about/privacy.mi (last visited Dec.
17, 2018). Marriott’s collection of personal data additionally, in limited circumstances, may include: data
about family members and companions, biometric data, images, video, audio data, guest preferences, and
personal data. Id.

759031v4                                             4
             Case 8:18-cv-03889-PX Document 1 Filed 12/17/18 Page 5 of 17



           15.   Marriott failed to maintain reasonable and adequate data security, thereby allowing

the Data Breach affecting at least 500 million customers worldwide.

           16.   Numerous hacks targeting consumers’ PII have put Marriott on notice that identity

thieves target PII and that hackers will go to great lengths to attain PII. Recent large-sale data

breaches have targeted PII held by Equifax, Yahoo, Anthem, Premera, Target, and many other

companies. According to Statista, there were 169 million records exposed in 2015 – more than

double the number exposed in 2014 (85,610,000), many of them pertaining to the compromise of

PII. 3 Indeed, as alleged below, SPG suffered a data breach in 2015.

                    C. Marriott’s Inadequate Security Practices Permitted Attackers To
                       Breach 500 Million Guest Accounts
           17.   According to Marriott, on September 8, 2018, Marriott received an alert from an

internal security tool regarding an attempt to access the Starwood guest reservation database.

Marriott thereafter engaged leading security experts to help determine what occurred. Marriott

learned during the investigation that there had been unauthorized access to the Starwood network

since 2014. Marriott recently discovered that an unauthorized party had copied and encrypted

information, and took steps towards removing it. On November 19, 2018, Marriott was able to

decrypt the information and determined that it was from the Starwood guest reservation database.

           18.   The information copied from the Starwood guest reservation database over time

includes PII for guests who made a reservation at a Starwood property, including names, mailing

addresses, phone numbers, email addresses, passport numbers, SPG information, dates of birth,

gender, arrival and departure information, reservation dates, communication preferences, as well

as other PII identified in Marriott’s Privacy Policy, discussed above.

           19.   The combination of PII varies by guest. For some individuals, the information

copied included, inter alia, payment card numbers and payment card expiration dates. Although
the payment card numbers were encrypted using Advanced Encryption Standard encryption (AES-


3
 Statista, https://www.statista.com/statistics/290525/cyber-crime-biggest-online-data-breaches-
worldwide (last visited Dec. 17, 2018).

759031v4                                            5
              Case 8:18-cv-03889-PX Document 1 Filed 12/17/18 Page 6 of 17



128), Marriott has stated that it has not been able to rule out the possibility that the encryption has

been defeated.

           20.    On November 30, 2018, Marriott disclosed to the public that a breach of the

company’s Starwood computer network (described above and herein) resulted in hackers obtaining

direct access to over 500 million customer accounts, and all of the information accessible in and

through those accounts.

           21.    For approximately 327 million guests, the PII breached includes a combination of

name, mailing address, phone number, email address, passport number, SPG account information,

date of birth, gender, communication preference, and payment card number and payment card

expiration date.

           22.    The Data Breach occurred because of Marriott’s unreasonable and inadequate data

security practices, as is evidenced by the fact that Marriott failed to even discover the breach for

over 4 years. Indeed, as reported by the Wall Street Journal on December 2018, in an article titled

“Marriott’s Starwood Missed Chance to Detect Huge Data Breach Years Earlier, Cybersecurity

Specialists Say,” Marriott failed to conduct a thorough investigation into a smaller 2015 breach at

SPG that, had it been done right, could have uncovered the Data Breach:

           Marriott International Inc. MAR -5.04% says it responded quickly when it learned in
           recent weeks of a colossal theft of customer data. But cybersecurity specialists say the
           company missed a significant chance to halt the breach years earlier.
           Marriott on Friday said the hack of the reservation database for its Starwood properties,
           which involved the theft of personal information on up to 500 million customers, began
           in 2014 and went undetected until this September.

           In 2015, Starwood reported a much smaller breach, in which attackers installed malware
           on point-of-sale systems in some hotel restaurants and gift shops to siphon off payment-
           card information. It disclosed the attack four days after Marriott announced a deal to
           acquire Starwood Hotels & Resorts Worldwide for what ended up being $13.6 billion,
           creating the No. 1 hotel company globally.

           Marriott says that the 2015 incident was different and not related to the attack made
           public Friday. But security specialists say that while it’s not unusual for breach
           investigations to miss a second intruder, a more thorough investigation into the 2015
           intrusion could have uncovered the attackers, who instead were able to lurk in its
           reservation system for three more years. “With all the resources they have, they should

759031v4                                            6
              Case 8:18-cv-03889-PX Document 1 Filed 12/17/18 Page 7 of 17



           have been able to isolate hackers back in 2015,” said Andrei Barysevich, a researcher
           with the security company Recorded Future Inc.
                              Stolen PII Is Valuable To Hackers And Thieves

           23.    It is well known, and the subject of many media reports, that PII data is highly

coveted and a frequent target of hackers. The issue of data security and threats thereto is well

known, as noted above. Despite well-publicized litigation and frequent public announcements of

data breaches by some of the world’s largest companies, Marriott opted to maintain an insufficient

and inadequate system to protect the PII of Plaintiff and class members.

           24.    Legitimate organizations and the criminal underground alike recognize the value of

PII. For example, in “one of 2013’s largest breaches . . . not only did hackers compromise the

[card holder data] of three million users, they also took registration data from 38 million users.” 4
Similarly, the 2017 Equifax data breach resulted in the compromise of records containing the PII

of at least 145.5 million customers in the United States and nearly 1 million customers outside of

the United States.

           25.    Biographical data, such as the birthdate and place of birth collected by Marriott, is

also highly sought after by data thieves. “Increasingly, criminals are using biographical data gained

from multiple sources to perpetrate more and larger thefts.” 5 PII data has been stolen and sold by

the criminal underground on many occasions in the past, and the accounts of theft and unauthorized

access have been the subject of many media reports.
           26.    Unfortunately, and as is alleged below, despite all of this publicly available

knowledge of the continued compromises of PII in the hands of third parties, Marriott’s approach

at maintaining the privacy of Plaintiff and Class members’ PII was negligent.




4
  Verizon 2014 PCI [Payment Card Industry] Compliance Report,
https://www.verizonenterprise.com/resources/reports/rp_pci-report-2014_en_xg.pdf , at 54 (last visited
Dec. 17, 2018) (“2014 Verizon Report”).
5
  2014 Verizon Report, at 54.

759031v4                                            7
               Case 8:18-cv-03889-PX Document 1 Filed 12/17/18 Page 8 of 17



                       D. This Data Breach Will Result In Additional Identity Theft And
                          Identity Fraud
           27.      The ramifications of Marriott’s failure to keep Plaintiff’s and Class members’ data

secure are severe.

           28.      Identity thieves can use PII such as that of Plaintiff and Class members to perpetrate

a variety of crimes that harm victims. For instance, identity thieves may commit various types of

government fraud such as: immigration fraud; obtaining a driver’s license or identification card in

the victim’s name but with another’s picture; using the victim’s information to obtain government

benefits; or filing a fraudulent tax return using the victim’s information to obtain a fraudulent

refund. Among other forms of fraud, identity thieves may get medical services using customers’

compromised PII or commit any number of other frauds, such as obtaining a job, procuring

housing, or even giving false information to police during an arrest.

           29.      In fact, identity theft is one of the most common outcomes from data breaches.

31.7% of breach victims in 2016 later experienced identity fraud, compared to just 2.85% of

individuals not notified of a data breach in 2016, according to Javelin Strategy & Research. See

Identity Theft Statistics, Experian, https://www.experian.com/blogs/ask-experian/identity-theft-
statistics/.

           30.      According to First Data’s results of its 2018 Consumer Cybersecurity Study: “The

results of the survey show that consumers lack awareness as to how much of their PII is on the
dark web, and have little trust in businesses’ abilities to keep their data safe,” said EJ Jackson,

Head of Security and Fraud Solutions, First Data. “Advances in technology are opening new

opportunities for fraudsters to obtain PII, and businesses must proactively respond by

implementing technology solutions that keep consumer data safe and secure.” Press Release, First

Data,       First    Data     Releases    Cybersecurity      Study    on    PII    (Oct.    17,    2018),

https://investor.firstdata.com/financial-news/2018/10-17-2018-114447103.




759031v4                                              8
             Case 8:18-cv-03889-PX Document 1 Filed 12/17/18 Page 9 of 17



           31.   There may be a time lag between when harm occurs and when it is discovered, and

also between when PII is stolen and when it is used. According to the U.S. Government

Accountability Office (“GAO”), which conducted a study regarding data breaches:

                 [L]aw enforcement officials told us that in some cases, stolen data
                 may be held for up to a year or more before being used to commit
                 identity theft. Further, once stolen data have been sold or posted on
                 the Web, fraudulent use of that information may continue for
                 years. As a result, studies that attempt to measure the harm
                 resulting from data breaches cannot necessarily rule out all future
                 harm. 6

                    E. Plaintiff And Class Members Suffered Damages
           32.   The Data Breach was a direct and proximate result of Marriott’s failure to properly

safeguard and protect Plaintiff and Class members’ PII from unauthorized access, use, and

disclosure, as required by various state and federal regulations, industry practices, and the common

law, including Marriott’s failure to establish and implement appropriate administrative, technical,

and physical safeguards to ensure the security and confidentiality of Plaintiff’s and Class members’

PII to protect against reasonably foreseeable threats to the security or integrity of such information.

           33.   Plaintiff’s and Class members’ PII is private and sensitive in nature and was left

inadequately protected by Marriott. Marriott did not obtain Plaintiff’s and Class members’ consent

to disclose their PII to any other person as required by applicable law and industry standards.

           34.   As a direct and proximate result of Marriott’s wrongful action and inaction and the

resulting Data Breach, Plaintiff and Class members have been placed at an imminent, immediate,

and continuing increased risk of harm from identity theft and identity fraud.

           35.   Marriott’s wrongful actions and inaction directly and proximately caused the theft

of Plaintiff’s and Class members’ PII, causing them to suffer actual harm for which they are

entitled to compensation, including:

                     (a)        theft of their PII;



6
 GAO, Report to Congressional Requesters, at p.33 (June 2007),
http://www.gao.gov/new.items/d07737.pdf (last visited Dec. 17, 2018).

759031v4                                              9
             Case 8:18-cv-03889-PX Document 1 Filed 12/17/18 Page 10 of 17



                       (b)      the imminent and certainly impending injury flowing from potential

fraud and identify theft posed by the misuse of their PII;

                       (c)      the improper disclosure of their PII;

                       (d)      loss of privacy; and

                       (e)      ascertainable losses in the form of the value of their PII, for which

there is a well-established market. 7

           36.   While the PII of Plaintiff and members of the Class has been stolen, the same or a

copy of the PII continues to be held by Marriott. Plaintiff and members of the Class have an

undeniable interest in ensuring that this information is secure, remains secure, and is not subject

to further theft.

           37.   Marriott recognizes that the Data Breach has injured its customers. It has set up a

website for affected consumers (at https://answers.kroll.com), offering a dedicated call center and

one free year of “WebWatcher Enrollment,” normally a pay service that Marriott says will

“monitor[] internet sites where personal information is shared and generates an alert to the

consumer if evidence of the consumer’s personal information is found.” However, even if

WebWatcher is effective at mitigating the harm of identity theft, one year is a grossly inadequate

time frame because the effects of identity theft linger for many years, as alleged above. Because

of the Data Breach, Plaintiff and Class members face years of constant surveillance and monitoring

of their financial and personal records.       In addition, they will expend money to pay for

WebWatcher after the inadequate 1-year free period ends, or will pay for other identity-theft

protection services.




7
 See also, e.g., GAO, August 2018 Data Protection Actions Taken By Equifax and Federal Agencies in
Response to the 2017 Breach, https://www.gao.gov/assets/700/694158.pdf

759031v4                                          10
             Case 8:18-cv-03889-PX Document 1 Filed 12/17/18 Page 11 of 17



                                CLASS ACTION ALLEGATIONS
           38.   Plaintiff seeks relief in her individual capacity and as a representative of all others

who are similarly situated. Pursuant to Fed. R. Civ. P. 23(a) and (b)(2), (b)(3), and (c)(4), Plaintiff

seeks certification of:

                 All persons in the United States whose PII was compromised as a
                 result of the Data Breach disclosed on November 30, 2018.

           39.   Excluded from each of the above Classes are Marriott, including any entity in which

Marriott has a controlling interest, is a parent or subsidiary, or which is controlled by Marriott, as

well as the officers, directors, affiliates, legal representatives, heirs, predecessors, successors, and

assigns of Marriott. Also excluded are the judges and court personnel assigned to this case.

           40.   Numerosity. Fed. R. Civ. P. 23(a)(1). The members of the Class are so numerous

that the joinder of all members is impractical. While the exact number of Class members is

unknown to Plaintiff at this time, Marriott has acknowledged that the accounts of 500 million

guests were affected by the breach, including Plaintiff’s.

           41.   Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of law and

fact common to the Class, which predominate over any questions affecting only individual Class

members. These common questions of law and fact include, without limitation:
                 (a) Whether Marriott had a duty to reasonably secure customer PII, and whether it

                    breached that duty;

                 (b) Which security procedures and which data-breach notification procedures

                    should Marriott be required to implement as part of any injunctive relief ordered

                    by the Court;
                 (c) Whether Marriott has an implied contractual obligation to use reasonable

                    security measures;

                 (d) Whether Marriott has complied with any implied contractual obligation to use

                    reasonable security measures;




759031v4                                           11
             Case 8:18-cv-03889-PX Document 1 Filed 12/17/18 Page 12 of 17



                  (e) What security measures, if any, must be implemented by Marriott to comply

                     with its implied contractual obligations; and

                  (f) What the nature of the relief should be, including equitable relief, to which

                     Plaintiff and the Class members are entitled.

           42.    All members of the proposed Classes are readily ascertainable. Marriott has access

to addresses and other contact information for the millions of members of the Class, which can be

used for providing notice to many Class members.

           43.    Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of those of other

Class members because Plaintiff’s PII, like that of every other class member, was inadequately

safeguarded through Marriott’s uniform misconduct.

           44.    Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiff will fairly and

adequately represent and protect the interests of the members of the Class. Plaintiff’s Counsel are

competent and experienced in litigating class actions, including privacy litigation.

           45.    Superiority of Class Action. Fed. R. Civ. P. 23(b)(3). A class action is superior to

other available methods for the fair and efficient adjudication of this controversy since joinder of

all the members of the Class is impracticable. Furthermore, the adjudication of this controversy

through a class action will avoid the possibility of inconsistent and potentially conflicting

adjudication of the asserted claims. There will be no difficulty in the management of this action as

a class action.

           46.    Pursuant to Fed. R. Civ. P. 23(c)(4), Plaintiff and the class seek certification of

particular claims and issues in the alternative to certification of all issues and claims.

           47.    Damages for any individual class member are likely insufficient to justify the cost

of individual litigation so that, in the absence of class treatment, Marriott’s violations of law

inflicting substantial damages in the aggregate would go un-remedied.

           48.    Class certification is also appropriate under Fed. R. Civ. P. 23(a) and (b)(2),

because Marriott has acted or has refused to act on grounds generally applicable to the Class, so



759031v4                                           12
             Case 8:18-cv-03889-PX Document 1 Filed 12/17/18 Page 13 of 17



that final injunctive relief or corresponding declaratory relief is appropriate as to the Class as a

whole.

                                             COUNT I

                                   Breach of Implied Contract

           49.   Plaintiff repeats and fully incorporates the allegations contained in paragraphs 1

through 48.

           50.   Marriott solicited and invited Plaintiff and Class Members to use its reservation

services. Plaintiff and Class members accepted Marriott’s offers and created guest accounts

requiring the provision of PII with Marriott during the period of the Data Breach.

           51.   When Plaintiff and Class Members used Marriott services and products, they

provided their PII. In so doing, Plaintiff and Class Members entered into implied contracts with

Marriott pursuant to which Marriott agreed to safeguard and protect such information.

           52.   Each use of a Marriott service made by Plaintiff and Class Members was made

pursuant to the mutually agreed-upon implied contract with Marriott under which Marriott agreed

to safeguard and protect Plaintiff and Class Members’ PII.

           53.   Plaintiff and Class Members would not have provided and entrusted their PII to

Marriott in the absence of the implied contract between them and Marriott.

           54.   Plaintiff and Class Members fully performed their obligations under the implied

contracts with Marriott.

           55.   Marriott breached the implied contracts it made with Plaintiff and Class Members

by failing to safeguard and protect the PII of Plaintiff and Class.

           56.   As a direct and proximate result of Marriott’s breaches of the implied contracts

between Marriott and Plaintiff and Class Members, Plaintiff and Class Members sustained actual

losses and damages as described in detail above




759031v4                                         13
             Case 8:18-cv-03889-PX Document 1 Filed 12/17/18 Page 14 of 17



                                             COUNT II

                                             Negligence

           57.   Plaintiff repeats and fully incorporates the allegations contained in paragraphs 1

through 56.

           58.   Upon accepting and storing Plaintiff’s and Class Members’ PII in its computer

network, Marriott undertook and owed a duty to Plaintiff and Class Members to exercise

reasonable care to secure and safeguard that information and to utilize commercially reasonable

methods to do so. Marriott knew and acknowledged that the PII was private and confidential and

would be protected as private and confidential.

           59.   In addition to undertaking a duty by its own acts of soliciting PII from customers,

Marriott owed an independent duty of care pursuant to the Maryland Personal Information

Protection Act (Md. Code Ann., Com. Law § 14-3501), which requires that “[t]o protect personal

information from unauthorized access, use, modification, or disclosure, a business that owns or

licenses personal information of an individual residing in the State shall implement and maintain

reasonable security procedures and practices that are appropriate to the nature of the personal

information owned or licensed and the nature and size of the business and its operations.” Md

Code Ann. Com. Law § 14-3503. The PII collected by Marriott and compromised in the Data
Breach is “personal information” pursuant to Md. Code Ann. Com. Law § 14-3501(e) because it

included a name and some combination of “[a] Social Security number, an Individual Taxpayer

Identification Number, a passport number, or other identification number issued by the federal

government . . . [or] an account number, a credit card number, or a debit card number, in

combination with any required security code, access code, or password, that permits access to an
individual’s financial account.”

           60.   Marriott breached its duty to Plaintiff and the Class Members to adequately protect

and safeguard this information by disregarding standard information security principles, despite

obvious risks, and by allowing unmonitored and unrestricted access to unsecured personal PII.

Marriott failed to provide adequate supervision and oversight of the PII with which it is entrusted,

759031v4                                          14
             Case 8:18-cv-03889-PX Document 1 Filed 12/17/18 Page 15 of 17



in spite of the known risk and foreseeable likelihood of breach and misuse, which permitted a third

party to gather Plaintiff’s and Class Members’ PII, misuse the PII, and intentionally disclose it to

others without consent.

           61.   Through Marriott’s acts and omissions described in this Complaint, including

Marriott’s failure to provide adequate security and its failure to protect Plaintiff’s and Class

Members’ PII from being foreseeably captured, accessed, disseminated, stolen, and misused,

Marriott unlawfully breached its duty to use reasonable care to adequately protect and secure

Plaintiff’s and Class Members’ PII during the time it was within Marriott’s possession or control.

           62.   Upon information and belief, Marriott improperly and inadequately safeguarded

the PII of Plaintiff and Class Members in deviation from standard industry rules, regulations, and

practices at the time of the Data Breach.

           63.   Marriott’s failure to take proper security measures to protect Plaintiff and Class

Members’ sensitive PII as described in this Complaint, created conditions conducive to a

foreseeable, intentional criminal act, namely the unauthorized access of Plaintiff and Class

Members’ PII.

           64.   Marriott’s conduct was negligent and departed from all reasonable standards of

care, including, but not limited to: failing to adequately protect the PII; failing to conduct adequate

regular security audits; and failing to provide adequate and appropriate supervision of persons

having access to Plaintiff’s and Class Members’ PII.

           65.   Neither Plaintiff nor the other Class Members contributed to the Data Breach and

subsequent misuse of their PII as described in this Complaint.

           66.   As a direct and proximate cause of Marriott’s conduct, Plaintiff and the Class

suffered damages as alleged above.

                                                COUNT III

                                            Unjust Enrichment

           67.   Plaintiff repeats and fully incorporates the allegations contained in paragraphs 1

through 66.

759031v4                                          15
             Case 8:18-cv-03889-PX Document 1 Filed 12/17/18 Page 16 of 17



           68.      Plaintiff and members of the Class conferred a benefit upon Marriott by entrusting

Marriott with their PII in utilizing Marriott’s reservation services, which benefitted Marriott.

           69.      Marriott accepted and retained the benefits conferred by Plaintiff and the Class

members.

           70.      Marriott has been unlawfully enriched at the expense of Plaintiff and members of

the Class by failing to secure customers’ PII, and Marriott’s acceptance and retention of the

benefits would make it inequitable for Marriott to retain the benefit without the paying of value in

return .

           71.      Plaintiff and members of the Class are entitled to damages as a result of Marriott’s

unjust enrichment, including all profits accruing to Marriott because of its unlawful and unfair

business practices.

                                        REQUEST FOR RELIEF
           WHEREFORE, Plaintiff, individually and on behalf of all Class members proposed in this

Complaint, respectfully requests that the Court enter judgment in her favor and against Marriott as

follows:

                 a. For an Order certifying the Class as defined here, and appointing Plaintiff and her

                    Counsel to represent the Class;

                 b. For equitable relief enjoining Marriott from engaging in the wrongful conduct

                    complained of here pertaining to the misuse and/or disclosure of Plaintiff and Class

                    members’ PII, and from refusing to issue prompt, complete, and accurate

                    disclosures to the Plaintiff and Class members;

                 c. For equitable relief compelling Marriott to utilize appropriate methods and policies

                    with respect to guest data collection, storage, and safety and to disclose with

                    specificity to Class members the type of PII compromised.

                 d. For equitable relief requiring restitution and disgorgement of the revenues

                    wrongfully retained as a result of Marriott’s wrongful conduct;



759031v4                                              16
             Case 8:18-cv-03889-PX Document 1 Filed 12/17/18 Page 17 of 17



              e. For an award of actual damages and compensatory damages, in an amount to be

                  determined;

              f. For an award of costs of suit and attorneys’ fees, as allowable by law; and

              g. Such other and further relief as this court may deem just and proper.

                                    DEMAND FOR JURY TRIAL
           Plaintiff hereby demands trial of her claims by jury to the extent authorized by law.


 DATED: December 17, 2018                               /s/ Hassan Zavareei_____________
                                                        Hassan Zavareei
                                                        TYCKO & ZAVAREEI LLP
                                                        Hassan Zavareei (No. 18489)
                                                        1828 L Street, NW, Suite 1000
                                                        Washington, DC 20036
                                                        Telephone: (202) 417- 3658
                                                         Facsimile: (202) 973-0950


                                                        MILBERG TADLER PHILLIPS
                                                        GROSSMAN LLP
                                                        Ariana J. Tadler
                                                        Henry J. Kelston
                                                        Andrei V. Rado
                                                        Jennifer Czeisler
                                                        One Pennsylvania Plaza, Suite 1920
                                                        New York, New York 10119
                                                        Telephone: (212) 594-5300
                                                        Facsimile: (212) 868-1229




759031v4                                           17
